 



Exhibit 10.58
EXECUTION COPY
SECURITY AGREEMENT
dated as of
December 6, 2007
among
AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
AMERICAN REPROGRAPHICS COMPANY,
and
THE OTHER GRANTORS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page  
 
       
SECTION 1. Definitions.
    1  
SECTION 2. Grant of Transaction Liens.
    9  
SECTION 3. General Representations and Warranties
    11  
SECTION 4. Further Assurances; General Covenants
    13  
SECTION 5. Accounts
    15  
SECTION 6. Equipment
    16  
SECTION 7. Recordable Intellectual Property
    16  
SECTION 8. Investment Property
    17  
SECTION 9. Controlled Deposit Accounts
    19  
SECTION 10. Cash Collateral Accounts
    20  
SECTION 11. Operation of Collateral Accounts.
    21  
SECTION 12. Transfer Of Record Ownership
    22  
SECTION 13. Right to Vote Securities
    22  
SECTION 14. Certain Cash Distributions
    23  
SECTION 15. Remedies upon Event of Default
    23  
SECTION 16. Application of Proceeds
    24  
SECTION 17. Fees and Expenses; Indemnification
    26  
SECTION 18. Authority to Administer Collateral
    28  
SECTION 19. Limitation on Duty in Respect of Collateral
    28  
SECTION 20. General Provisions Concerning the Collateral Agent.
    29  
SECTION 21. Termination of Transaction Liens; Release of Collateral
    30  
SECTION 22. Additional Grantors
    31  
SECTION 23. Notices
    31  
SECTION 24. No Implied Waivers; Remedies Not Exclusive
    31  
SECTION 25. Successors and Assigns
    31  
SECTION 26. Amendments and Waivers
    31  
SECTION 27. Choice of Law
    31  
SECTION 28. Waiver of Jury Trial
    32  
SECTION 29. Severability
    32  

 



--------------------------------------------------------------------------------



 



SCHEDULES:

         
 
  Schedule 1   Equity Interests in Subsidiaries and Affiliates Owned by Original
Grantors
 
       
 
  Schedule 2   Other Investment Property Owned by Original Grantors
 
       
 
  Schedule 3   Existing Secured Hedging Obligations

EXHIBITS:

         
 
  Exhibit A   Security Agreement Supplement
 
       
 
  Exhibit B   Copyright Security Agreement
 
       
 
  Exhibit C   Patent Security Agreement
 
       
 
  Exhibit D   Trademark Security Agreement
 
       
 
  Exhibit E   Perfection Certificate
 
       
 
  Exhibit F   Issuer Control Agreement
 
       
 
  Exhibit G   Securities Account Control Agreement
 
       
 
  Exhibit H   Deposit Account Control Agreement

ii

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     SECURITY AGREEMENT dated as of December 6, 2007 among AMERICAN
REPROGRAPHICS COMPANY, L.L.C., (the “Borrower”), AMERICAN REPROGRAPHICS COMPANY
(“Holdings”), the other Grantors party hereto and JPMORGAN CHASE BANK, N.A., as
Collateral Agent.
     WHEREAS, the Borrower is entering into the Credit Agreement described in
Section 1 hereof, pursuant to which the Borrower intends to borrow funds and
obtain letters of credit for the purposes set forth therein;
     WHEREAS, the Borrower has agreed to secure (i) its obligations under the
Credit Agreement and (ii) its obligations under interest rate hedging
arrangements designed to mitigate the risk that interest rates payable under the
Credit Agreement will fluctuate by granting Liens on its assets to the
Collateral Agent as provided in the Security Documents;
     WHEREAS, Holdings and each of the other Guarantors have agreed to guarantee
the foregoing obligations of the Borrower as provide in the Credit Agreement,
and to secure their respective guarantees thereof by granting Liens on their
respective assets to the Collateral Agent as provided in the Security Documents;
     WHEREAS, the Lenders and the Issuing Bank are not willing to make loans or
issue or participate in letters of credit under the Credit Agreement, and the
counterparties to the interest rate hedging arrangements referred to above are
not willing to enter into or maintain them, unless (i) the foregoing obligations
of the Borrower are secured and guaranteed as described above and (ii) each
guarantee thereof is secured by Liens on assets of the relevant Guarantor as
provided in the Security Documents; and
     WHEREAS, upon any foreclosure or other enforcement of the Security
Documents, the net proceeds of the relevant Collateral are to be received by or
paid over to the Collateral Agent and applied as provided herein;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Definitions.
     (a) Terms Defined in Credit Agreement. Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section 1
have, as used herein, the respective meanings provided for therein.
     (b) Terms Defined in UCC. As used herein, each of the following terms has
the meaning specified in the UCC:

      Term   UCC
Account
  9-102
Authenticate
  9-102
Certificated Security
  8-102
Chattel Paper
  9-102
Commodity Account
  9-102
Commodity Customer
  9-102
Deposit Account
  9-102
Document
  9-102
Entitlement Holder
  8-102
Entitlement Order
  8-102
Equipment
  9-102
Financial Asset
  8-102 & 103
General Intangibles
  9-102
Instrument
  9-102
Inventory
  9-102
Investment Property
  9-102
Record
  9-102
Securities Account
  8-501
Securities Intermediary
  8-102
Security
  8-102 & 103
Security Entitlement
  8-102
Supporting Obligations
  9-102
Uncertificated Security
  8-102

     (c) Additional Definitions. The following additional terms, as used herein,
have the following meanings:
     “Cash Collateral Account” has the meaning set forth in Section 10(a).
     “Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 



--------------------------------------------------------------------------------



 



     “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock), whether now owned or hereafter acquired, on
which Liens are granted or purports to be granted pursuant to the Security
Documents as security for the Obligations. When used with respect to a specific
Grantor, the term “Collateral” means all of its property on which such a Lien is
granted or purports to be granted.
     “Collateral Accounts” means the Cash Collateral Accounts, the Controlled
Deposit Accounts and the Controlled Securities Accounts.
     “Contingent Obligation” means, at any time, any Obligation (or portion
thereof) that is contingent in nature at such time, including any Obligation
that is:
     (i) an obligation to reimburse a bank for drawings not yet made under a
letter of credit issued by it;
     (ii) an obligation under a Hedging Agreement to make payments that cannot
be quantified at such time;
     (iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or
     (iv) an obligation to provide collateral to secure any of the foregoing
types of obligations.
     “Control” has the following meanings:
     (a) when used with respect to any Security or Security Entitlement, the
meaning specified in UCC Section 8-106; and
     (b) when used with respect to any Deposit Account, the meaning specified in
UCC Section 9-104.
     “Controlled Deposit Account” means a Deposit Account (i) that is subject to
a Deposit Account Control Agreement or (ii) as to which the Collateral Agent is
the Depositary Bank’s “customer” (as defined in UCC Section 4-104).
     “Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Collateral Agent
and such Securities Intermediary.

2



--------------------------------------------------------------------------------



 



     “Copyright License” means any agreement now or hereafter in existence
granting to any Grantor, or pursuant to which any Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence.
     “Copyrights” means all the following: (i) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
     “Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.
     “Credit Agreement” means the Credit and Guaranty Agreement, dated as of
December ___, 2007, among American Reprographics Company, L.L.C., American
Reprographics Company and certain Subsidiaries of American Reprographics
Company, L.L.C., as Guarantors, the financial institutions from time to time
party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent.
     “Deposit Account Control Agreement” means, with respect to any Deposit
Account of any Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit H (with any changes that the Collateral Agent shall have
approved) among such Grantor, the Collateral Agent and the relevant Depositary
Bank, (i) providing that such Depositary Bank will comply with instructions
originated by the Collateral Agent directing disposition of the funds in such
Deposit Account without further consent by such Grantor and (ii) subordinating
to the relevant Transaction Lien all claims of the Depositary Bank to such
Deposit Account (except its right to deduct its normal operating charges and any
uncollected funds previously credited thereto).
     “Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

3



--------------------------------------------------------------------------------



 



     “Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.
     “Existing Secured Hedging Obligations” means the obligations of the
Borrower or any other Credit Party in respect of the agreements listed on
Schedule 3, but not in respect of any renewal, modification or extension
thereof.
     “Grantors” means the Borrower, each of the Persons listed on the signature
pages hereof under the caption “Guarantors” and each Subsidiary of the Borrower
that shall, at any time after the date hereof, become a “Grantor” pursuant to
Section 22.
     “Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Recordable Intellectual Property.
     “Intellectual Property Security Agreement” means a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.
     “Issuer Control Agreement” means an Issuer Control Agreement substantially
in the form of Exhibit F (with any changes that the Collateral Agent shall have
approved).
     “LLC Interest” means a membership interest or similar interest in a limited
liability company.
     “Mortgage” means a mortgage or deed of trust in form reasonably
satisfactory to the Collateral Agent in each case creating a Lien on real
property in favor of the Collateral Agent (or a sub-agent appointed pursuant to
Section 20(b)) for the benefit of the Secured Parties and with such changes in
the form thereof as the Collateral Agent shall reasonably request for the
purpose of conforming to

4



--------------------------------------------------------------------------------



 



local practice for similar instruments in the jurisdiction where such real
property is located.
     “Non-Contingent Obligation” means at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.
     “Obligations” means (i) all “Obligations” as defined in the Credit
Agreement and (ii) without duplication, Existing Secured Hedging Obligations
(including Post-Petition Interest) thereon.
     “Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Grantor or other counsel, in either case approved by the Collateral
Agent in its reasonable discretion) addressed and delivered to the Collateral
Agent.
     “Original Grantor” means any Grantor that grants a Lien on any of its
assets hereunder on the Closing Date.
     “own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.
     “Partnership Interest” means a partnership interest, whether general or
limited.
     “Patent License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.
     “Patents” means (i) all letters patent and design letters patent of the
United States or any other country and all applications for letters patent or
design letters patent of the United States or any other country, including
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, including those described in Schedule 1 to
any Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing,
(iii) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.

5



--------------------------------------------------------------------------------



 



     “Patent Security Agreement” means a Patent Security Agreement,
substantially in the form of Exhibit C, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.
     “Perfection Certificate” means, with respect to the Grantors, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules contemplated thereby to the satisfaction of the Collateral Agent, and
signed by an officer of each Grantor.
     “Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens
on the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.02 of the Credit Agreement.
     “Personal Property Collateral” means all property included in the
Collateral except Real Property Collateral.
     “Pledged”, when used in conjunction with any type of asset, means at any
time an asset of such type that is included (or that creates rights that are
included) in the Collateral at such time. For example, “Pledged Equity Interest”
means an Equity Interest that is included in the Collateral at such time.
     “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Grantors (or would accrue
but for the operation of applicable bankruptcy or insolvency laws), whether or
not such interest is allowed or allowable as a claim in any such proceeding.
     “Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
     “Real Property Collateral” means all real property (including leasehold
interests in real property) included in the Collateral.
     “Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States

6



--------------------------------------------------------------------------------



 



Copyright Office and any Copyright License with respect to a Copyright so
registered, and all rights in or under any of the foregoing.
     “Release Conditions” means the following conditions for terminating all the
Transaction Liens:
     (i) all Commitments under the Credit Agreement shall have expired or been
terminated;
     (ii) all Non-Contingent Obligations shall have been paid in full; and
     (iii) no Contingent Obligation (other than contingent indemnification and
expense reimbursement obligations as to which no claim shall have been asserted)
shall remain outstanding;
     provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Event of Default has occurred and is continuing and
(y) the Borrower has granted to the Collateral Agent, for the benefit of the
Lenders, a security interest in cash (or causes a bank acceptable to the
Administrative Agent, the Collateral Agent and the Issuing Bank to issue a
letter of credit naming the Issuing Bank as beneficiary) in an amount exceeding
105% of the LC Exposure (plus any accrued and unpaid interest thereon) as of the
date of such termination, on terms and conditions and pursuant to documentation
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Issuing Bank.
     “Secured Agreement”, when used with respect to any Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a Grantor and/or rights of the
holder with respect to such Obligation.
     “Secured Guarantee” means, with respect to each Grantor, its guarantee of
the Obligations pursuant to Article 7 of the Credit Agreement (or pursuant to a
Counterpart Agreement).
     “Secured Party Requesting Notice” means, at any time, a Secured Party that
has, at least five Business Days prior thereto, delivered to the Collateral
Agent a written notice (i) stating that it holds one or more Obligations and
wishes to receive copies of the notices referred to in Section 20(e) and
(ii) setting forth its address, facsimile number and e-mail address to which
copies of such notices should be sent.
     “Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement substantially in the
form of Exhibit D (with any changes that the Collateral Agent

7



--------------------------------------------------------------------------------



 



shall have approved) among the relevant Securities Intermediary, the relevant
Grantor and the Collateral Agent to the effect that such Securities Intermediary
will comply with Entitlement Orders originated by the Collateral Agent with
respect to such Securities Account without further consent by the relevant
Grantor.
     “Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 22 and/or adding additional property to the Collateral.
     “Security Documents” means, collectively, the Collateral Documents, the
Deposit Account Control Agreements, the Issuer Control Agreements, the
Securities Account Control Agreements, the Mortgages, the Intellectual Property
Security Agreements and all other supplemental or additional security
agreements, control agreements, mortgages or similar instruments delivered
pursuant to the Credit Documents.
     “Trademark License” means any agreement now or hereafter in existence
granting to any Grantor, or pursuant to which any Grantor grants to any other
Person, any right to use any Trademark.
     “Trademarks” means: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, brand names, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business symbolized thereby or associated with each of them,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including those
described in Schedule 1 to any Trademark Security Agreement, (iv) all renewals
of any of the foregoing, (v) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (vi) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
     “Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Grantor in
favor of the Collateral Agent for the benefit of the Secured Parties.

8



--------------------------------------------------------------------------------



 



     “Transaction Liens” means the Liens granted by the Grantors under the
Security Documents.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
     (d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 2. Grant of Transaction Liens.
     (a) The Borrower, in order to secure the Obligations, and each Guarantor
listed on the signature pages hereof, in order to secure its Secured Guarantee,
grants to the Collateral Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of the Borrower or
such Guarantor, as the case may be, whether now owned or existing or hereafter
acquired or arising and regardless of where located:
     (i) all Accounts;

9



--------------------------------------------------------------------------------



 



     (ii) all Chattel Paper;
     (iii) all Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all General Intangibles (including any Equity Interests in other
Persons that do not constitute Investment Property);
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Original
Grantor pertaining to any of its Collateral;
     (xi) such Original Grantor’s ownership interest in (1) its Collateral
Accounts, (2) all Financial Assets credited to its Collateral Accounts from time
to time and all Security Entitlements in respect thereof, (3) all cash held in
its Collateral Accounts from time to time and (4) all other money in the
possession of the Collateral Agent; and
     (xii) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xi);
provided that the following property is excluded from the foregoing security
interests: (A) motor vehicles the perfection of a security interest in which is
excluded from the Uniform Commercial Code in the relevant jurisdiction,
(B) voting Equity Interests in any Foreign Subsidiary, to the extent (but only
to the extent) required to prevent the Collateral from including more than 66%
of all voting Equity Interests in such Foreign Subsidiary, (C) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, and (D) any property to the extent that the grant of a
security interest therein is prohibited by any applicable law or regulation,
requires a consent not obtained of any Governmental Authority pursuant to any
applicable law or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the

10



--------------------------------------------------------------------------------



 



case of any Investment Property, any applicable shareholder or similar
agreement, except to the extent that such law or regulation or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law. Each Original
Grantor shall use all reasonable efforts to obtain any such required consent
that is reasonably obtainable.
     (b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
     (c) The Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of any Grantor with
respect to any of the Collateral or any transaction in connection therewith.
     SECTION 3. General Representations and Warranties. Each Original Grantor
represents and warrants that:
     (a) Such Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.
     (b) Schedule 1 lists all Equity Interests in Subsidiaries and Affiliates
owned by such Grantor as of the Closing Date. Such Grantor holds all such Equity
Interests directly (i.e., not through a Subsidiary, a Securities Intermediary or
any other Person).
     (c) Schedule 2 lists, as of the Closing Date, (i) all Securities owned by
such Grantor (except Securities evidencing Equity Interests in Subsidiaries and
Affiliates) and (ii) all Securities Accounts to which Financial Assets are
credited in respect of which such Grantor owns Security Entitlements. Such
Grantor owns no Commodity Account in respect of which such Grantor is the
Commodity Customer.
     (d) All Pledged Equity Interests owned by such Grantor are owned by it free
and clear of any Lien other than (i) the Transaction Liens and (ii) any inchoate
tax liens. All shares of capital stock included in such Pledged Equity Interests
(including shares of capital stock in respect of which such Grantor owns a
Security Entitlement) have been duly authorized and validly issued and are fully
paid and non-assessable. None of such Pledged Equity Interests is subject to any

11



--------------------------------------------------------------------------------



 



option to purchase or similar right of any Person. Such Grantor is not and will
not become a party to or otherwise bound by any agreement (except the Credit
Documents) which restricts in any manner the rights of any present or future
holder of any Pledged Equity Interest with respect thereto.
     (e) Such Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), and, upon the
filing, as applicable, of the UCC-3 termination statements and other notices of
termination in connection with (i) Recordable Intellectual Property and
(ii) Copyrights, Patents and Trademarks arising under the laws of any
jurisdiction other than the United States of America or any State thereof
delivered to the Collateral Agent on the Closing Date (the “Release Documents”),
free and clear of any Lien other than Permitted Liens.
     (f) Such Grantor has not performed any acts that might reasonably be
expected to prevent the Collateral Agent from enforcing any of the provisions of
the Security Documents or that would limit the Collateral Agent in any such
enforcement. Upon the filing of the Release Documents, no financing statement,
security agreement, mortgage or similar or equivalent document or instrument
covering all or part of the Collateral owned by such Grantor will be on file or
of record in any jurisdiction in which such filing or recording would be
effective to perfect or record a Lien on such Collateral, except financing
statements, mortgages or other similar or equivalent documents with respect to
Permitted Liens. After the Closing Date, no Collateral owned by such Grantor
will be in the possession or under the Control of any other Person having a
claim thereto or security interest therein, other than a Permitted Lien.
     (g) The Transaction Liens on all Personal Property Collateral owned by such
Grantor (i) have been validly created, (ii) will attach to each item of such
Collateral on the Closing Date (or, if such Grantor first obtains rights thereto
on a later date, on such later date) and (iii) when so attached, will secure all
of the Obligations or such Grantor’s Secured Guarantee, as the case may be.
     (h) When the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Grantor as of
the Closing Date will have been validly created and will secure all of the
Obligations or such Grantor’s Secured Guarantee, as the case may be. When such
Mortgages have been duly recorded, such Transaction Liens will rank prior to all
other Liens (except Permitted Liens) on such Real Property Collateral.
     (i) Such Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the
Closing Date.

12



--------------------------------------------------------------------------------



 



     (j) When UCC financing statements describing the Collateral as “all
personal property” and the Release Documents have been filed in the offices
specified in such Perfection Certificate, the Transaction Liens will constitute
perfected security interests in the Personal Property Collateral owned by such
Grantor to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all Liens and rights of others therein
except Permitted Liens. When, in addition to the filing of such UCC financing
statements and the Release Documents, the applicable Intellectual Property
Filings have been made with respect to such Grantor’s Recordable Intellectual
Property (including any future filings required pursuant to Sections 4(a) and
7(a)), the Transaction Liens will constitute perfected security interests in all
right, title and interest of such Grantor in its Recordable Intellectual
Property to the extent that security interests therein may be perfected by such
filings, prior to all Liens and rights of others therein except Permitted Liens.
Except for (i) the filing of such UCC financing statements, (ii) such
Intellectual Property Filings and (iii) the due recordation of the Mortgages, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for the validity or enforceability thereof or
for the perfection or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens , except to the extent that any of the
Collateral consists of Patents, Trademarks or Copyrights issued by a
jurisdiction other than the United States of America or any state thereof with
respect to which perfection of the Transaction Liens cannot be effected in the
manner described in clause (i), (ii) or (iii) above.
     (k) Such Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Accounts or Chattel Paper
purchased or otherwise acquired by it, as against its assignors and creditors of
its assignors.
     (l) Such Grantor’s Collateral is insured as required by the Credit
Agreement.
     SECTION 4. Further Assurances; General Covenants. Each Grantor covenants as
follows:
     (a) Such Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including any
Intellectual Property Filing and any filing of financing or continuation
statements under the UCC) that from time to time may be necessary or desirable,
or that the Collateral Agent may reasonably request, in order to:

13



--------------------------------------------------------------------------------



 



     (i) create, preserve, perfect, confirm or validate the Transaction Liens on
such Grantor’s Collateral;
     (ii) in the case of Pledged Deposit Accounts and Pledged Investment
Property, cause the Collateral Agent to have Control thereof;
     (iii) enable the Collateral Agent and the other Secured Parties to obtain
the full benefits of the Security Documents; or
     (iv) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Grantor’s Collateral.
To the extent permitted by applicable law, such Grantor authorizes the
Collateral Agent to execute and file such financing statements or continuation
statements without such Grantor’s signature appearing thereon. Such Grantor
agrees that a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.
Such Grantor constitutes the Collateral Agent its attorney-in-fact to execute
and file all Intellectual Property Filings and other filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until all the Transaction Liens granted by such Grantor terminate
pursuant to Section 21. The Borrower will pay the costs of, or incidental to,
any Intellectual Property Filings and any recording or filing of any financing
or continuation statements or other documents recorded or filed pursuant hereto.
     (b) Such Grantor will not (i) change its name or corporate structure,
(ii) change its location (determined as provided in UCC Section 9-307) or
(iii) become bound, as provided in UCC Section 9-203(d) or otherwise, by a
security agreement entered into by another Person, unless (i) it shall have
given the Collateral Agent at least 15 days prior notice thereof and (ii) all
filings required under the Uniform Commercial Code or otherwise to ensure that
the Collateral Agent has a valid, legal and perfected security interest in the
Collateral have been made.
     (c) If any of its Collateral is in the possession or control of a
warehouseman, bailee or agent at any time, such Grantor will (i) notify such
warehouseman, bailee or agent of the relevant Transaction Liens, (ii) instruct
such warehouseman, bailee or agent to hold all such Collateral for the
Collateral Agent’s account subject to the Collateral Agent’s instructions (which
shall permit such Collateral to be removed by such Grantor in the ordinary
course of business until the Collateral Agent notifies such warehouseman, bailee
or agent that an Event of Default has occurred and is continuing), (iii) cause
such warehouseman,

14



--------------------------------------------------------------------------------



 



bailee or agent to Authenticate a Record acknowledging that it holds possession
of such Collateral for the Collateral Agent’s benefit and (iv) make such
Authenticated Record available to the Collateral Agent.
     (d) Such Grantor will not sell, lease, exchange, assign or otherwise
dispose of, or grant any option with respect to, any of its Collateral; provided
that such Grantor may do any of the foregoing unless (i) doing so would violate
a covenant in the Credit Agreement or (ii) an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have notified such
Grantor that its right to do so is terminated, suspended or otherwise limited.
Concurrently with any sale, lease or other disposition (except a sale or
disposition to another Grantor or a lease) permitted by the foregoing proviso,
the Transaction Liens on the assets sold or disposed of (but not in any Proceeds
arising from such sale or disposition) will cease immediately without any action
by the Collateral Agent or any other Secured Party. The Collateral Agent will,
at the Borrower’s expense, execute and deliver to the relevant Grantor such
documents as such Grantor shall reasonably request to evidence the fact that any
asset so sold or disposed of is no longer subject to a Transaction Lien.
     (e) Such Grantor will, promptly upon request, provide to the Collateral
Agent all information and evidence concerning such Grantor’s Collateral that the
Collateral Agent may reasonably request from time to time to enable it to
enforce the provisions of the Security Documents.
     SECTION 5. Accounts. Each Grantor represents, warrants and covenants as
follows:
     (a) Such Grantor will use commercially reasonable efforts to cause to be
collected from its account debtors, when due, all amounts owing under its
Accounts (including delinquent Accounts, which will be collected in accordance
with lawful collection procedures) and will apply all amounts collected thereon,
forthwith upon receipt thereof, to the outstanding balances of such Accounts.
Subject to the rights of the Collateral Agent and the other Secured Parties
hereunder if an Event of Default shall have occurred and be continuing, such
Grantor may allow in the ordinary course of business as adjustments to amounts
owing under its Accounts (i) any extension or renewal of the time or times for
payment, or settlement for less than the total unpaid balance, that such Grantor
finds appropriate in accordance with sound business judgment and (ii) refunds or
credits, all in the ordinary course of business and consistent with such
Grantor’s historical collection practices. The costs and expenses (including
attorney’s fees) of collection, whether incurred by such Grantor or the
Collateral Agent, shall be paid by such Grantor.

15



--------------------------------------------------------------------------------



 



     (b) If payments with respect to any of such Grantor’s Accounts are received
in a lockbox or similar account, such Grantor will (i) at all times cause such
account to be a Controlled Deposit Account and (ii) cause the relevant
depositary bank to subordinate to the relevant Transaction Lien all its claims
to such account (except its right to deduct its normal operating charges and any
uncollected funds previously credited thereto). The Collateral Agent will
instruct the relevant depositary bank to transfer funds credited to any such
account, as promptly as practicable after receipt thereof, to a Controlled
Deposit Account designated by such Grantor; provided that, if an Event of
Default shall have occurred and be continuing, the Collateral Agent may
designate the Controlled Deposit Account to which such funds are transferred.
     (c) If an Event of Default shall have occurred and be continuing, such
Grantor will, if requested to do so by the Collateral Agent, promptly notify
(and such Grantor authorizes the Collateral Agent so to notify) each account
debtor in respect of any of its Accounts that such Accounts have been assigned
to the Collateral Agent hereunder, and that any payments due or to become due in
respect of such Accounts are to be made directly to the Collateral Agent or its
designee.
     SECTION 6. Equipment. Each Grantor covenants that it will not permit any of
its Pledged Equipment to become a fixture to real estate or an accession to any
personal property that is not included in the Collateral.
     SECTION 7. Recordable Intellectual Property. Each Grantor covenants as
follows:
     (a) On the Closing Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Grantor), such Grantor will sign and deliver to the Collateral
Agent Intellectual Property Security Agreements with respect to all Recordable
Intellectual Property then owned by it. Within 30 days after each June 30 and
December 31 thereafter, it will sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement covering any Recordable
Intellectual Property owned by it on such June 30 or December 31 that is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. In each case, it will promptly make all Intellectual Property
Filings necessary to record the Transaction Liens on such Recordable
Intellectual Property.
     (b) Such Grantor will notify the Collateral Agent promptly if it knows that
any application or registration relating to any material Recordable Intellectual
Property owned or licensed by it may become abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution

16



--------------------------------------------------------------------------------



 



of, or any adverse determination or development in, any proceeding in the United
States Copyright Office, the United States Patent and Trademark Office or any
court) regarding such Grantor’s ownership of such Recordable Intellectual
Property, its right to register or patent the same, or its right to keep and
maintain the same. If any of such Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted in any material
respect by a third party, such Grantor will notify the Collateral Agent within
30 days after it learns thereof and will, unless such Grantor shall reasonably
determine that such action would be of negligible value, economic or otherwise,
take reasonable steps to protect its Recordable Intellectual Property, including
promptly suing for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and will
take such other actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Recordable Intellectual Property.
     SECTION 8. Investment Property. Each Grantor represents, warrants and
covenants as follows:
     (a) Certificated Securities. On the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will
deliver to the Collateral Agent as Collateral hereunder all certificates
representing Pledged Certificated Securities then owned by such Grantor.
Thereafter, whenever such Grantor acquires any other certificate representing a
Pledged Certificated Security, such Grantor will deliver such certificate to the
Collateral Agent as Collateral hereunder within five days of its acquisition.
The provisions of this subsection are subject to the limitation in Section 13(j)
in the case of voting Equity Interests in a Foreign Subsidiary.
     (b) Uncertificated Securities. On the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will enter
into (and cause the relevant issuer to enter into) an Issuer Control Agreement
in respect of each Pledged Uncertificated Security then owned by such Grantor
and deliver such Issuer Control Agreement to the Collateral Agent (which shall
enter into the same). Thereafter, whenever such Grantor acquires any other
Pledged Uncertificated Security, such Grantor will enter into (and cause the
relevant issuer to enter into) an Issuer Control Agreement in respect of such
Pledged Uncertificated Security and deliver such Issuer Control Agreement to the
Collateral Agent (which shall enter into the same). The provisions of this
subsection are subject to the limitation in Section 13(j) in the case of voting
Equity Interests in a Foreign Subsidiary.

17



--------------------------------------------------------------------------------



 



     (c) Security Entitlements. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Grantor), such Grantor will, with respect
to each Security Entitlement then owned by it, enter into (and cause the
relevant Securities Intermediary to enter into) a Securities Account Control
Agreement in respect of such Security Entitlement and the Securities Account to
which the underlying Financial Asset is credited and will deliver such
Securities Account Control Agreement to the Collateral Agent (which shall enter
into the same). Thereafter, whenever such Grantor acquires any other Security
Entitlement, such Grantor will, as promptly as practicable, cause the underlying
Financial Asset to be credited to a Controlled Securities Account.
     (d) Perfection as to Certificated Securities. When such Grantor delivers
the certificate representing any Pledged Certificated Security owned by it to
the Collateral Agent and complies with Section 8(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the Collateral
Agent will have Control of such Pledged Certificated Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.
     (e) Perfection as to Uncertificated Securities. When such Grantor, the
Collateral Agent and the issuer of any Pledged Uncertificated Security owned by
such Grantor enter into an Issuer Control Agreement with respect thereto,
(i) the Transaction Lien on such Pledged Uncertificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the Collateral
Agent will have Control of such Pledged Uncertificated Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.
     (f) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Collateral Agent will have Control of such Security
Entitlement and (iii) no action based on an adverse claim to such Security
Entitlement or such Financial Asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against the
Collateral Agent or any other Secured Party.
     (g) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Securities Accounts to which the
related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

18



--------------------------------------------------------------------------------



 



     (h) Delivery of Pledged Certificates. All Pledged Certificates, when
delivered to the Collateral Agent, will be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the Collateral
Agent.
     (i) Communications. Each Grantor will promptly give to the Collateral Agent
copies of any notices and other communications received by it with respect to
(i) Pledged Securities registered in the name of such Grantor or its nominee and
(ii) Pledged Security Entitlements as to which such Grantor is the Entitlement
Holder.
     (j) Foreign Subsidiaries. A Grantor will not be obligated to comply with
the provisions of this Section at any time with respect to any voting Equity
Interest in a Foreign Subsidiary if and to the extent (but only to the extent)
that such voting Equity Interest is excluded from the Transaction Liens at such
time pursuant to clause (B) of the proviso at the end of Section 2(a) and/or the
comparable provisions of one or more Security Agreement Supplements.
     (k) Compliance with Applicable Foreign Laws. If and so long as the
Collateral includes (i) any Equity Interest in, or other Investment Property
issued by, a legal entity organized under the laws of a jurisdiction outside the
United States or (ii) any Security Entitlement in respect of a Financial Asset
issued by such a foreign legal entity, the relevant Grantor will take all such
reasonable action as may be required under the laws of such foreign jurisdiction
to ensure that the Transaction Lien on such Collateral ranks prior to all Liens
and rights of others therein.
     SECTION 9. Controlled Deposit Accounts. Each Grantor represents, warrants
and covenants as follows:
     (a) All cash owned by such Grantor will be deposited, upon or promptly
after the receipt thereof, in one or more Controlled Deposit Accounts. Each
Controlled Deposit Account will be operated as provided in Section 11.
     (b) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.
     (c) So long as the Collateral Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except the Depositary
Bank’s right to deduct its normal operating charges and any uncollected funds
previously credited thereto).

19



--------------------------------------------------------------------------------



 



     (d) Materiality Exception. The Grantors have the right not to comply with
the foregoing provisions of this Section with respect to Deposit Accounts having
total collected balances that do not at any time exceed $3,000,000 in the
aggregate for all Grantors. However, if an Event of Default occurs and is
continuing, the Collateral Agent may terminate the foregoing right not to
comply, or reduce the amount thereof, by giving at least 10 Business Days’
notice of such termination or reduction to the relevant Grantors.
     SECTION 10. Cash Collateral Accounts. (a) If and when required for purposes
hereof, the Collateral Agent will establish with respect to the Grantors the
following Deposit Accounts (each such Deposit Account, a “Cash Collateral
Account”), in the name and under the exclusive control of the Collateral Agent,
which will be operated as provided in this Section and Section 11 and into which
all amounts owned by a Grantor that are to be deposited therein pursuant to the
Credit Documents shall be deposited from time to time:
     (i) the Letter of Credit Account; and
     (ii) the Collection Account.
     (b) The following amounts shall be deposited into the Cash Collateral
Accounts:
     (i) the Grantors shall deposit into the Letter of Credit Account each
amount required by Section 2.05(e) or Section 2.13(c) of the Credit Agreement to
be deposited therein to be held as security for the LC Exposure;
     (ii) the Grantors shall deposit to the Collection Account each Cash
Distribution required by Section 14 to be deposited therein; and
     (iii) the Collateral Agent shall deposit to the Collection Account each
amount realized or otherwise received with respect to assets of any Grantor upon
any exercise of remedies pursuant to any Security Document.
     (c) The Collateral Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to each clause of
subsection (b) of this Section.
     (d) Unless (x) an Event of Default shall have occurred and be continuing or
(y) the maturity of the Loans shall have been accelerated pursuant to Article 8
of the Credit Agreement, the Collateral Agent shall withdraw amounts from the
Cash Collateral Accounts and apply them for the following purposes:

20



--------------------------------------------------------------------------------



 



     (i) any amount deposited to the Letter of Credit Account shall (i) be held
as collateral security in respect of the Borrower’s obligations in respect of
any LC Exposure and shall be withdrawn and applied against the Borrower’s
reimbursement obligations in respect of any unreimbursed LC Disbursements as
they become due and as otherwise provided in Section 2.05(e) and 2.13(c) of the
Credit Agreement; provided that such amount (to the extent not theretofore so
applied) shall be withdrawn and returned to the Borrower if and when permitted
by said Sections 2.05(e) and 2.13(c); and
     (ii) any Cash Distribution deposited pursuant to Section 14 shall, at the
relevant Grantor’s request, (x) be withdrawn and applied to pay Obligations that
are then due and payable or (y) if no Event of Default has occurred and is
continuing, be withdrawn and returned to such Grantor.
     SECTION 11. Operation of Collateral Accounts. (a) All Cash Distributions
received with respect to assets held in any Collateral Account shall be
deposited therein promptly upon receipt thereof.
     (b) Funds held in any Controlled Securities Account may, until withdrawn,
be invested and reinvested in Cash or in such Cash Equivalents as the relevant
Grantor shall request from time to time; provided that, if an Event of Default
shall have occurred and be continuing, Collateral Agent may select such Cash
Equivalents.
     (c) Funds held in any Controlled Deposit Account or Cash Collateral Account
may, until withdrawn, be invested and reinvested in Cash and in such Cash
Equivalents as the relevant Grantor shall request from time to time; provided
that if an Event of Default shall have occurred and be continuing, Collateral
Agent may select such Cash Equivalents.
     (d) With respect to each Collateral Account (except a Cash Collateral
Account, as to which Section 10 applies), the Collateral Agent will instruct the
relevant Securities Intermediary or Depositary Bank that the relevant Grantor
may withdraw, or direct the disposition of, funds held therein unless and until
the Collateral Agent rescinds such instruction. The Collateral Agent will not
rescind such instructions unless an Event of Default shall have occurred and be
continuing.
     (e) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments then held in
any Collateral Account, (ii) liquidate, or instruct the relevant Securities
Intermediary or

21



--------------------------------------------------------------------------------



 



Depositary Bank to liquidate, any or all investments held therein and/or
(iii) withdraw any amounts held therein and apply such amounts as provided in
Section 16.
     (f) If immediately available cash on deposit in any Collateral Account is
not sufficient to make any distribution or withdrawal to be made pursuant
hereto, the Collateral Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to such Collateral Account as
shall be required to obtain sufficient cash to make such distribution or
withdrawal and, notwithstanding any other provision hereof, such distribution or
withdrawal shall not be made until such liquidation has taken place.
     SECTION 12. Transfer Of Record Ownership. At any time when an Event of
Default shall have occurred and be continuing for a period of at least ten days,
the Collateral Agent may (and to the extent that action by it is required, the
relevant Grantor, if directed to do so by the Collateral Agent, will as promptly
as practicable) cause each of the Pledged Securities (or any portion thereof
specified in such direction) to be transferred of record into the name of the
Collateral Agent or its nominee. Each Grantor will take any and all actions
reasonably requested by the Collateral Agent to facilitate compliance with this
Section. If the provisions of this Section are implemented, Section 8(b) shall
not thereafter apply to any Pledged Security that is registered in the name of
the Collateral Agent or its nominee. The Collateral Agent will promptly give to
the relevant Grantor copies of any notices and other communications received by
the Collateral Agent with respect to Pledged Securities registered in the name
of the Collateral Agent or its nominee.
     SECTION 13. Right to Vote Securities. (a) Unless an Event of Default shall
have occurred and be continuing for a period of at least ten days, each Grantor
will have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to any Pledged Security owned by it and
the Financial Asset underlying any Pledged Security Entitlement owned by it, and
the Collateral Agent will, upon receiving a written request from such Grantor,
deliver to such Grantor or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of the Collateral Agent or its nominee
or any such Pledged Security Entitlement as to which the Collateral Agent or its
nominee is the Entitlement Holder, in each case as shall be specified in such
request and be in form and substance satisfactory to the Collateral Agent.
Unless an Event of Default shall have occurred and be continuing for a period of
at least ten days, the Collateral Agent will have no right to take any action
which the owner of a Pledged Partnership Interest or Pledged LLC Interest is
entitled to take with respect thereto, except the right to receive payments and
other distributions to the extent provided herein.

22



--------------------------------------------------------------------------------



 



     (b) If an Event of Default shall have occurred and be continuing for a
period of at least ten days, the Collateral Agent will have the right to the
extent permitted by law (and, in the case of a Pledged Partnership Interest or
Pledged LLC Interest, by the relevant partnership agreement, limited liability
company agreement, operating agreement or other governing document) to vote, to
give consents, ratifications and waivers and to take any other action with
respect to the Pledged Investment Property, the other Pledged Equity Interests
(if any) and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Collateral Agent were the absolute and
sole owner thereof, and each Grantor will take all such action as the Collateral
Agent may reasonably request from time to time to give effect to such right.
     SECTION 14. Certain Cash Distributions. Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided in Section 11. Cash Distributions with respect
to any Pledged Equity Interest or Pledged Debt that is not held in a Collateral
Account (whether held in the name of a Grantor or in the name of the Collateral
Agent or its nominee) shall be deposited, promptly upon receipt thereof, in a
Controlled Deposit Account of the relevant Grantor; provided that, if an Event
of Default shall have occurred and be continuing for a period of at least ten
days, the Collateral Agent may deposit, or direct the recipient thereof to
deposit, each such Cash Distribution in the relevant Grantor’s Collection
Account.
     SECTION 15. Remedies upon Event of Default. (a) If an Event of Default
shall have occurred and be continuing, the Collateral Agent may exercise (or
cause its sub-agents to exercise) any or all of the remedies available to it (or
to such sub-agents) under the Security Documents.
     (b) Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Collateral Agent may exercise
on behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Personal Property Collateral and, in addition, the
Collateral Agent may, without being required to give any notice, except as
herein provided or as may be required by mandatory provisions of law, withdraw
all cash held in the Collateral Accounts and apply such cash as provided in
Section 16 and, if there shall be no such cash or if such cash shall be
insufficient to pay all the Obligations in full, sell, lease, license or
otherwise dispose of the Collateral or any part thereof. Notice of any such sale
or other disposition shall be given to the relevant Grantor(s) as required by
Section 18. The foregoing provisions of this subsection shall apply to Real
Property Collateral only to the extent permitted by applicable law and the
provisions of any applicable Mortgage or other document.

23



--------------------------------------------------------------------------------



 



     (c) Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing:
     (i) the Collateral Agent may license or sublicense, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any
Pledged intellectual property (including any Pledged Recordable Intellectual
Property) throughout the world for such term or terms, on such conditions and in
such manner as the Collateral Agent shall in its sole discretion determine;
provided that such licenses or sublicenses do not conflict with any existing
license of which the Collateral Agent shall have received a copy;
     (ii) the Collateral Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Grantor in, to and under
any of its Pledged intellectual property and take or refrain from taking any
action under any thereof, and each Grantor releases the Collateral Agent and
each other Secured Party from liability for, and agrees to hold the Collateral
Agent and each other Secured Party free and harmless from and against any claims
and expenses arising out of, any lawful action so taken or omitted to be taken
with respect thereto, except for claims and expenses arising from the Collateral
Agent’s or such Secured Party’s gross negligence or willful misconduct; and
     (iii) upon request by the Collateral Agent (which shall not be construed as
implying any limitation on its rights or powers), each Grantor will execute and
deliver to the Collateral Agent a power of attorney, in form and substance
satisfactory to the Collateral Agent, for the implementation of any sale, lease,
license or other disposition of any of such Grantor’s Pledged intellectual
property or any action related thereto. In connection with any such disposition,
but subject to any confidentiality restrictions imposed on such Grantor in any
license or similar agreement, such Grantor will supply to the Collateral Agent
its know-how and expertise relating to the relevant intellectual property or the
products or services made or rendered in connection with such intellectual
property, and its customer lists and other records relating to such intellectual
property and to the distribution of said products or services.
     SECTION 16. Application of Proceeds. (a) If an Event of Default shall have
occurred and be continuing, the Collateral Agent may apply (i) any cash held in
the Collateral Accounts and (ii) the proceeds of any sale or other disposition
of all or any part of the Collateral, in the following order of priorities:

24



--------------------------------------------------------------------------------



 



     first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Administrative Agent
and the Collateral Agent, and all expenses, liabilities and advances incurred or
made by the Administrative Agent and the Collateral Agent in connection with the
Security Documents, and any other amounts then due and payable to the
Administrative Agent or the Collateral Agent pursuant to Section 17 or pursuant
to Section 10.03 of the Credit Agreement;
     second, to pay the unpaid principal of the Obligations (including all
obligations in respect of Hedge Agreements, Banking Services Obligations and
Existing Secured Hedging Obligations) ratably (or provide for the payment
thereof pursuant to Section 16(b)), until payment in full of the foregoing
Obligations shall have been made (or so provided for);
     third, to pay ratably all interest (including Post-Petition Interest) on
the Obligations payable under the Credit Agreement, until payment in full of all
such interest and fees shall have been made;
     fourth, to pay all other Obligations ratably (or provide for the payment
thereof pursuant to Section 16(b)), until payment in full of all such other
Obligations shall have been made (or so provided for); and
     finally, to pay to the relevant Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;
provided that Collateral owned by a Guarantor and any proceeds thereof shall be
applied pursuant to the foregoing clauses first, second, third and fourth only
to the extent of such Guarantor’s Maximum Liability. The Collateral Agent may
make such distributions hereunder in cash or in kind or, on a ratable basis, in
any combination thereof.
     (b) If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 16(b), be payable
pursuant to Section 16(a) in respect of a Contingent Obligation, the Collateral
Agent shall not apply any monies to pay such Contingent Obligation but instead
shall request the holder thereof, at least 10 days before each proposed
distribution hereunder, to notify the Collateral Agent as to the maximum amount
of such Contingent Obligation if then ascertainable (e.g., in the case of a
letter of credit, the maximum amount available for subsequent drawings
thereunder). If the holder of such Contingent Obligation does not notify the
Collateral Agent of the maximum ascertainable amount thereof at least two
Business Days before such

25



--------------------------------------------------------------------------------



 



distribution, such holder will not be entitled to share in such distribution. If
such holder does so notify the Collateral Agent as to the maximum ascertainable
amount thereof, the Collateral Agent will allocate to such holder a portion of
the monies to be distributed in such distribution, calculated as if such
Contingent Obligation were outstanding in such maximum ascertainable amount.
However, the Collateral Agent will not apply such portion of such monies to pay
such Contingent Obligation, but instead will hold such monies or invest such
monies in Cash and Cash Equivalents. All such monies and Cash and Cash
Equivalents and all proceeds thereof will constitute Collateral hereunder, but
will be subject to distribution in accordance with this Section 16(b) rather
than Section 16(a). The Collateral Agent will hold all such monies and Cash and
Cash Equivalents and the net proceeds thereof in trust until all or part of such
Contingent Obligation becomes a Non-Contingent Obligation, whereupon the
Collateral Agent at the request of the relevant Secured Party will apply the
amount so held in trust to pay such Non-Contingent Obligation; provided that, if
the other Obligations theretofore paid pursuant to the same clause of Section
16(a) (i.e., clause second or fourth) were not paid in full, the Collateral
Agent will apply the amount so held in trust to pay the same percentage of such
Non-Contingent Obligation as the percentage of such other Obligations
theretofore paid pursuant to the same clause of Section 16(a). If (i) the holder
of such Contingent Obligation shall advise the Collateral Agent that no portion
thereof remains in the category of a Contingent Obligation and (ii) the
Collateral Agent still holds any amount held in trust pursuant to this Section
16(b) in respect of such Contingent Obligation (after paying all amounts payable
pursuant to the preceding sentence with respect to any portions thereof that
became Non-Contingent Obligations), such remaining amount will be applied by the
Collateral Agent in the order of priorities set forth in Section 16(a).
     (c) In making the payments and allocations required by this Section, the
Collateral Agent may rely upon information supplied to it pursuant to
Section 20(c). All distributions made by the Collateral Agent pursuant to this
Section shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.
     SECTION 17. Fees and Expenses; Indemnification. (a) The Borrower will
forthwith upon demand pay to the Collateral Agent:
     (i) the amount of any taxes that the Collateral Agent may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;
     (ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of

26



--------------------------------------------------------------------------------



 



counsel and other experts, that the Collateral Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Collateral Agent of any of its rights or powers under the Security Documents;
     (iii) the amount of any fees that the Borrower shall have agreed in writing
to pay to the Administrative Agent or the Collateral Agent and that shall have
become due and payable in accordance with such written agreement; and
     (iv) the amount required to indemnify the Administrative Agent and/or the
Collateral Agent for, or hold either or both of them harmless and defend either
or both of them against, any loss, liability or expense (including the
reasonable fees and expenses of its counsel and any experts or sub-agents
appointed hereunder) incurred or suffered by the Administrative Agent and/or the
Collateral Agent in connection with the Security Documents, except to the extent
that such loss, liability or expense arises from the Administrative Agent’s or
the Collateral Agent’s gross negligence or willful misconduct or a breach of any
duty that the Administrative Agent or the Collateral Agent has under this
Agreement (after giving effect to Sections 19 and 20).
Any such amount not paid on demand will bear interest for each day thereafter
until paid at a rate per annum equal to the sum of 2% plus the rate applicable
to ABR Loans for such day.
     (b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Collateral Agent or as otherwise required by law.
     (c) The Borrower shall indemnify each of the Secured Parties, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, losses, damages, costs and
expenses of any kind (including reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) arising out of, or in connection
with any and all Environmental Liabilities. Without limiting the generality of
the foregoing, each Grantor waives all rights for contribution and all other
rights of recovery with respect to liabilities, losses, damages, costs and
expenses arising under or related to

27



--------------------------------------------------------------------------------



 



Environmental Laws that it might have by statute or otherwise against any
Indemnitee.
     SECTION 18. Authority to Administer Collateral. Each Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, any Secured Party or otherwise, for
the sole use and benefit of the Secured Parties, but at the Borrower’s expense,
to the extent permitted by law to exercise, at any time and from time to time
while an Event of Default shall have occurred and be continuing, all or any of
the following powers with respect to all or any of such Grantor’s Collateral:
     (a) to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,
     (b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
     (c) to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof, and
     (d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Collateral Agent will give the relevant Grantor
at least ten days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made. Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.
     SECTION 19. Limitation on Duty in Respect of Collateral. Beyond the
exercise of reasonable care in the custody and preservation thereof, the
Collateral Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any sub-agent or bailee or any income
therefrom or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its

28



--------------------------------------------------------------------------------



 



own property, and will not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of any act
or omission of any sub-agent or bailee selected by the Collateral Agent in good
faith, except to the extent that such liability arises from the Collateral
Agent’s gross negligence or willful misconduct.
     SECTION 20. General Provisions Concerning the Collateral Agent.
     (a) The provisions of Article 9 of the Credit Agreement shall inure to the
benefit of the Collateral Agent, and shall be binding upon all Grantors and all
Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (ii) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Security Documents that the Collateral Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02 of the Credit Agreement), and (iii) except as
expressly set forth in the Credit Documents, the Collateral Agent shall not have
any duty to disclose, and shall not be liable for any failure to disclose, any
information relating to Holdings or any of its Subsidiaries that is communicated
to or obtained by the Collateral Agent or any of its Affiliates in any capacity.
The Collateral Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent by Holdings, the Borrower or a Secured Party.
     (b) Sub-Agents and Related Parties. The Collateral Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Collateral Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 19 and this Section shall
apply to any such sub-agent and to the Related Parties of the Collateral Agent
and any such sub-agent, except to the extent resulting from the gross negligence
or willful misconduct of such subagent.
     (c) Information as to Obligations and Actions by Secured Parties. For all
purposes of the Security Documents, including determining the amounts of the
Obligations and whether an Obligation is a Contingent Obligation or not, or

29



--------------------------------------------------------------------------------



 



whether any action has been taken under any Secured Agreement, the Collateral
Agent will be entitled to rely on information from (i) its own records for
information as to the Secured Parties, their Obligations and actions taken by
them, (ii) any Secured Party for information as to its Obligations and actions
taken by it, to the extent that the Collateral Agent has not obtained such
information from its own records, and (iii) the Borrower, to the extent that the
Collateral Agent has not obtained information from the foregoing sources.
     (d) Refusal to Act. The Collateral Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Collateral Agent’s opinion,
(i) is contrary to law or the provisions of any Security Document, (ii) may
expose the Collateral Agent to liability (unless the Collateral Agent shall have
been indemnified, to its reasonable satisfaction, for such liability by the
Secured Parties that gave such notice, consent, direction or instruction) or
(iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.
     (e) Copies of Certain Notices. Within two Business Days after it receives
or sends any notice referred to in this subsection, the Collateral Agent shall
send to the Lenders and each Secured Party Requesting Notice, copies of any
notice given by the Collateral Agent to any Grantor, or received by it from any
Grantor, pursuant to Section 15, 16, 18 or 21.
     SECTION 21. Termination of Transaction Liens; Release of Collateral.
(a) The Transaction Liens granted by each Guarantor shall terminate when its
Secured Guarantee terminates in accordance with the Credit Agreement.
     (b) The Transaction Liens shall terminate when all the Release Conditions
are satisfied; provided, that if at any time any payment of an Obligation is
rescinded or must be otherwise restored or returned upon the insolvency or
receivership of the Borrower or otherwise, the Transaction Liens shall be
reinstated.
     (c) At any time before the Transaction Liens terminate, the Collateral
Agent may, at the written request of the Borrower, (i) release any Collateral
(but not all or substantially all the Collateral) with the prior written consent
of the Required Lenders or (ii) release all or substantially all the Collateral
with the prior written consent of all Lenders.
     (d) Upon any termination of a Transaction Lien or release of Collateral,
the Collateral Agent will, at the expense of the relevant Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request

30



--------------------------------------------------------------------------------



 



to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be.
     SECTION 22. Additional Grantors. Any Subsidiary may become a party hereto
by signing and delivering to the Collateral Agent a Security Agreement
Supplement, whereupon such Subsidiary shall become a “Grantor” as defined
herein.
     SECTION 23. Notices. Each notice, request or other communication given to
any party hereunder shall be given in accordance with Section 10.01 of the
Credit Agreement, and in the case of any such notice, request or other
communication to a Grantor other than the Borrower, shall be given to it in care
of the Borrower.
     SECTION 24. No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with respect to, any right or remedy under any Security
Document shall operate as a waiver thereof; nor shall any single or partial
exercise by the Collateral Agent or any Secured Party of any right or remedy
under any Credit Document preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies specified in the
Credit Documents are cumulative and are not exclusive of any other rights or
remedies provided by law.
     SECTION 25. Successors and Assigns. This Agreement is for the benefit of
the Collateral Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.
     SECTION 26. Amendments and Waivers. Neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the Collateral Agent,
with the consent of such Lenders as are required to consent thereto under
Section 10.02 of the Credit Agreement. No such waiver, amendment or modification
shall (i) be binding upon any Grantor, except with the written consent of the
Borrower, or (ii) affect the rights of a Secured Party (other than a Lender)
hereunder more adversely than it affects the comparable rights of the Lenders
hereunder, without the consent of such Secured Party.
     SECTION 27. Choice of Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, except as

31



--------------------------------------------------------------------------------



 



otherwise required by mandatory provisions of law and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.
     SECTION 28. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
SECURITY DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 29. Severability. If any provision of any Security Document is
invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (i) the other provisions of the Security Documents shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Collateral Agent and the Secured Parties in order to
carry out the intentions of the parties thereto as nearly as may be possible and
(ii) the invalidity or unenforceability of such provision in such jurisdiction
shall not affect the validity or enforceability thereof in any other
jurisdiction.

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
Borrower:

              AMERICAN REPROGRAPHICS COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Collateral Agent:

              JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Guarantors:

              AMERICAN REPROGRAPHICS COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



              AMERICAN REPROGRAPHICS SOUTHEAST, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            A-C REPRODUCTION COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            ARC ACQUISITION CORPORATION
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            BLUE PRINT SERVICE COMPANY, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            BPI REPRO, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



              DUNN BLUE PRINT COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            E.PAVILION, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            ENGINEERING REPRO SYSTEMS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            FRANKLIN GRAPHICS CORPORATION
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
Title:       Chief Executive Officer
 
            GEORGIA BLUE PRINT COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



              LEET-MELBROOK, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            LICENSING SERVICES INTERNATIONAL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            MBC PRECISION IMAGING, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            MCKEE ENTERPRISES, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            MIRROR PLUS TECHNOLOGIES, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



              OCB, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            OLYMPIC REPROGRAPHICS, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            PENINSULA BLUEPRINT, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            PLANWELL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            QUALITY REPROGRAPHIC SERVICES, INC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



              REPROGRAPHICS NORTHWEST, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            RHODE ISLAND BLUEPRINT CO.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            RIDGWAY’S GP, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            RIDGWAY’S, LTD.
 
       
 
      By:    Ridgway’s GP, LLC,
 
                its General Partner
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            SUBHUB, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



         
 
            THE PEIR GROUP, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            THE PEIR GROUP INTERNATIONAL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            T-SQUARE EXPRESS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            WESTERN BLUE PRINT COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
 
      Title:       Chief Executive Officer
 
            WILCO REPROGRAPHICS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name:     Kumarakulasingam Suriyakumar
Title:       Chief Executive Officer

Signature page to Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY ORIGINAL GRANTORS
(as of the Closing Date)

                          Jurisdiction of   Owner of   Percentage   # of    
Issuer   Organization   Equity Interest   Owned   Shares Owned   Certificate No.
American
  California   American   100%   100    4 
Reprographics Company, L.L.C.
      Reprographics
Company            
ARC Acquisition
  California   American   100%   500    2 
Corporation
      Reprographics Company, L.L.C.            
ARC Reprographics Canada Corp.
  British Columbia,
Canada   American Reprographics Company.   100%   635 Class A Common   A-4 
E.Pavilion, L.L.C.
  California   American   60%   60    3 
 
      Reprographics Company, L.L.C.            
The PEiR Group
International, LLC
  California   American Reprographics Company, L.L.C.   100%   N/A    N/A 
The PEiR Group, LLC
  California   American Reprographics Company, L.L.C.   100%   N/A    N/A 
A-C Reproduction
  Pennsylvania   ARC Acquisition   100%   80    3 
Company
      Corporation            
American
Reprographics
Southeast, LLC
  North Carolina   ARC Acquisition
Corporation   100%   N/A    N/A 
Argo-ICC Reprographics Ltd.
  Ontario, Canada   ARC Acquisition
Corporation   100%   2    C-002 
Blue Print Service
  California   ARC Acquisition   100%   100    334 
Company, Inc.
      Corporation            
BPI Repro, LLC
  California   ARC Acquisition
Corporation   100%   1,105    1 & 4 
Dunn Blue Print
  Michigan   ARC Acquisition   100%   35,540    89 
Company
      Corporation            
Engineering Repro
  Minnesota   ARC Acquisition   100%   100    7 
Systems, Inc.
      Corporation            
Franklin Graphics
Corporation
  Michigan   ARC Acquisition
Corporation   100%   10,000    4 
Licensing Services International, LLC
  California   ARC Acquisition
Corporation   100%   N/A    N/A 

S-1-1



--------------------------------------------------------------------------------



 



                          Jurisdiction of   Owner of   Percentage   # of    
Issuer   Organization   Equity Interest   Owned   Shares Owned   Certificate No.
MBC Precision Imaging, Inc.
  Maryland   ARC Acquisition
Corporation   100%   222 Class A 2,000 Class B    CA-1 and CB-1 
McKee Enterprises,
  Arizona   ARC Acquisition   100%   71,196    18 
Inc.
      Corporation            
Mirror Plus
  California   ARC Acquisition   100%   100,000,000    5 
Technologies, Inc.
      Corporation            
OCB, LLC
  California   ARC Acquisition
Corporation   100%   1,000    1 & 3 
Olympic
Reprographics, LLC
  Washington   ARC Acquisition
Corporation   100%   N/A    N/A 
Peninsula Blueprint,
  California   ARC Acquisition   100%   558,097    8 
Inc.
      Corporation            
Planwell, LLC
  California   ARC Acquisition
Corporation   100%   N/A    N/A 
Quality Reprographic
  Georgia   ARC Acquisition   100%   500    3 
Services, Inc.
      Corporation            
Reprographics
Northwest, LLC
  California   ARC Acquisition
Corporation   100%   1,000    1 & 3 
Rhode Island
  Rhode Island   ARC Acquisition   100%   294    6 
Blueprint Co.
      Corporation            
SubHub, Inc.
  California   ARC Acquisition   100%   100    1 
 
      Corporation            
T-Square Express, Inc.
  Florida   ARC Acquisition   100%   100    6 
Western Blue Print
Company, LLC
  Missouri   ARC Acquisition
Corporation   100%   N/A    N/A 
Wilco Reprographics, Inc.
  Delaware   ARC Acquisition
Corporation   100%   1,000    11 and 12
Leet-Melbrook, Inc.
  Maryland   Franklin Graphics   100%   96    25 
 
      Corporation            
Georgia Blue Print Company, L.L.C.
  Delaware   Quality Reprographic Services, Inc.   100%   N/A    N/A 
Ridgway’s GP, LLC
  Delaware   Wilco Reprographics, Inc.   100%   N/A    N/A 
Ridgway’s, Ltd.
  Texas   Ridgway’s GP, LLC   1%   10.78 units    N/A 
Ridgway’s, Ltd.
  Texas   Wilco Reprographics, Inc.   99%   1057.32 units    N/A 
American Reprographics - Servicios, S.A.de C.V.
  Mexico   American Reprographics Company, L.L.C.   50%   16,500    * 
American Reprographics - Servicios, S.A.de C.V.
  Mexico   ARC Acquisition
Corporation   50%   16,500    * 
Reprograpia Digital de Mexico, S.A.de C.V.
  Mexico   American Reprographics Company, L.L.C.   50%   16,500    * 

S-1-2



--------------------------------------------------------------------------------



 



                          Jurisdiction of   Owner of   Percentage   # of    
Issuer   Organization   Equity Interest   Owned   Shares Owned   Certificate No.
Reprograpia Digital de Mexico, S.A.de C.V.
  Mexico   ARC Acquisition
Corporation   50%   16,500    * 
American
Reprographics Company
India Private Limited
  India   ARC Acquisition
Corporation   99.00098%   32,499    9 

*   Certificate to be delivered within 30 days of closing.

S-1-3



--------------------------------------------------------------------------------



 



SCHEDULE 2
INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY ORIGINAL GRANTORS
(as of the Closing Date)
PART 1 — Securities

                                      Jurisdiction                           of
            Amount     Type of   Issuer   Organization     Owner of Securities  
  Owned     Security  
 
                               
 
                               
 
                               
 
                               

PART 2 — Securities Accounts
The Original Grantors own Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

              Securities     Owner   Intermediary   Account Number
 
       
 
       
 
       

S-2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3
EXISTING SECURED HEDGING OBLIGATIONS
ISDA Master Agreement, dated as of January 13, 2004 (as supplemented by (i) that
certain instrument dated as of March 21, 2006, with reference number
LTAA1705733537.0/00641256301, in respect of an interest rate cap; and (ii) that
certain instrument dated March 21, 2006, with reference number
LTAA1705733593.0/00641256301, in respect of an interest rate floor, and as
further amended, restated, supplemented or otherwise modified through the
Closing Date), by and between American Reprographics Co., L.L.C. and Goldman
Sachs Capital Markets, L.P.

S-3-1



--------------------------------------------------------------------------------



 



EXHIBIT A
to Security Agreement
SECURITY AGREEMENT SUPPLEMENT
     SECURITY AGREEMENT SUPPLEMENT dated as of                     ,           ,
between [NAME OF GRANTOR] (the “Grantor”) and JPMORGAN CHASE BANK, N.A., as
Collateral Agent.
     WHEREAS, American Reprographics Company, American Reprographics Company,
L.L.C., the other Grantors party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent, are parties to a Security Agreement dated as of December     ,
2007 (as heretofore amended and/or supplemented, the “Security Agreement”) under
which American Reprographics Company, L.L.C. secures certain of its obligations
(the “Obligations”) and the Guarantors party thereto secure their respective
Secured Guarantees of the Obligations;
     WHEREAS, [name of Grantor] has executed a Counterpart Agreement and become
a Guarantor; 1 and
     WHEREAS, [name of Grantor] desires to become [is] a party to the Security
Agreement as a Grantor thereunder;2 and
     WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Grant of Transaction Liens. (a) In order to secure the its [Secured
Guarantee] [the Obligations], the Grantor grants to the Collateral Agent for the
benefit of the Secured Parties a continuing security interest in all the
following property of the Grantor, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”):
 

1   If the Grantor is the Borrower, delete this recital.   2   If the Grantor is
the Borrower, delete this recital.

A-1



--------------------------------------------------------------------------------



 



     [describe property being added to the Collateral]1
     (b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
     (c) The foregoing Transaction Liens are granted as security only and shall
not subject the Collateral Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Grantor with
respect to any of the New Collateral or any transaction in connection therewith.
     2. Delivery of Collateral. Concurrently with delivering this Security
Agreement Supplement to the Collateral Agent, the Grantor is complying with the
provisions of Section 8 of the Security Agreement with respect to Investment
Property, in each case if and to the extent included in the New Collateral at
such time.
     3. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, the Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Grantor thereunder and be bound by all the provisions thereof as fully as if the
Grantor were one of the original parties thereto.3
     4. Representations and Warranties. (a) The Grantor is duly organized,
validly existing and in good standing under the laws of [jurisdiction of
organization].
     (b) The Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof. Within 60 days after the date hereof, the Grantor will furnish to the
Collateral Agent a file search report from each UCC filing office listed in such
Perfection Certificate, showing the filing made at such filing office to perfect
the Transaction Liens on the New Collateral.
 

3   Delete Section 4 if the Grantor is already a party to the Security
Agreement.

A-2



--------------------------------------------------------------------------------



 



     (c) The execution and delivery of this Security Agreement Supplement by the
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its Organizational Documents, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it or result in the creation or imposition of any Lien (except a Transaction
Lien) on any of its assets.
     (d) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.
     (e) Each of the representations and warranties set forth in Sections 3
through 12 of the Security Agreement is true as applied to the Grantor and the
New Collateral. For purposes of the foregoing sentence, references in said
Sections to a “Grantor” shall be deemed to refer to the Grantor, references to
Schedules to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Security Agreement Supplement.
     5. [Compliance with Foreign Law. The Grantor represents that it has taken,
and agrees that it will continue to take, all actions required under the laws
(including the conflict of laws rules) of its jurisdiction of organization to
ensure that the Transaction Liens on the New Collateral rank prior to all Liens
and rights of others therein.4]
     6. Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.
 

4   Include Section 6 if the Grantor is organized under the laws of a
jurisdiction outside the United States.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
     Collateral Agent
      By:           Name:           Title:        

A-4



--------------------------------------------------------------------------------



 



Schedule 1
to Security Agreement
Supplement
EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY GRANTOR

                  Jurisdiction             of   Percentage   Number of Issuer  
Organization   Owned   Shares or Units
 
           
 
           
 
           
 
           

A-5



--------------------------------------------------------------------------------



 



Schedule 2
to Security Agreement
Supplement
INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTOR
PART 1 — Securities

                  Jurisdiction             of   Amount   Type of Issuer  
Organization   Owned   Security
 
           
 
           
 
           
 
           

PART 2 — Securities Accounts
The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:

      Securities Intermediary   Account Number
 
   
 
   
 
   
 
   

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
     WHEREAS, [name of Grantor], a                      corporation1 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Copyright Collateral (as defined below);
     WHEREAS, American Reprographics Company, L.L.C. (the “Borrower”), American
Reprographics Company (“Holdings”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, are parties to a
Credit Agreement dated as of December___, 2007 (as amended from time to time,
the “Credit Agreement”); and
     WHEREAS, pursuant to (i) a Security Agreement dated as of December___, 2007
(as amended and/or supplemented from time to time, the “Security Agreement”)
among Holdings, the Borrower, the other Grantors party thereto and JPMorgan
Chase Bank, N.A., as Collateral Agent for the Secured Parties referred to
therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Copyright
Security Agreement), the Grantor [has secured certain of its obligations (the
“Obligations”)]2 [has secured its guarantee of certain obligations of the
Borrower (the “Grantor’s Secured Guarantee”)]3 by granting to the Grantee for
the benefit of such Secured Parties a continuing security interest in personal
property of the Grantor, including all right, title and interest of the Grantor
in, to and under the Copyright Collateral (as defined below);
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor grants to the Grantee,
to secure the [Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
 

1   Modify as needed if the Grantor is not a corporation.   2   Delete these
bracketed words if the Grantor is a Guarantor.   3   Delete these bracketed
words if the Grantor is the Borrower.

B-1



--------------------------------------------------------------------------------



 



following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising:
     (i) each Copyright (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;
     (ii) each Copyright License (as defined in the Security Agreement) to which
the Grantor is a party; and
     (iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any Copyright License.
     The Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Grantee’s name, from time to time, in the Grantee’s discretion, so
long as any Event of Default shall have occurred and be continuing, to take with
respect to the Copyright Collateral any and all appropriate action which the
Grantor might take with respect to the Copyright Collateral and to execute any
and all documents and instruments which may be necessary or desirable to carry
out the terms of this Copyright Security Agreement and to accomplish the
purposes hereof.
     Except to the extent expressly permitted in the Security Agreement or the
Credit Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
     The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Copyright Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
      day of                     ,      .

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            Acknowledged:

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

      By:           Name:           Title:        

B-3



--------------------------------------------------------------------------------



 



         
STATE OF
           ) 
 
       
 
                     ) ss.: 
COUNTY OF
           ) 
 
       

     I,                                         , a Notary Public in and for
said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                        ,                           of [NAME OF
GRANTOR] (the “Company”), personally known to me to be the same person whose
name is subscribed to the foregoing instrument as such
                         , appeared before me this day in person and
acknowledged that (s)he signed, executed and delivered the said instrument as
her/his own free and voluntary act and as the free and voluntary act of said
Company, for the uses and purposes therein set forth being duly authorized so to
do.
     GIVEN under my hand and Notarial Seal this       day of
                    ,      .

         
[Seal]
       
 
       
 
       
 
              Signature of notary public    
My Commission expires
       
 
       

B-4



--------------------------------------------------------------------------------



 



Schedule 1
to Copyright
Security Agreement
[NAME OF GRANTOR]
COPYRIGHT REGISTRATIONS

                          Expiration Registration No.   Registration Date  
Title   Date
 
           
 
           
 
           
 
           

COPYRIGHT APPLICATIONS

                  Case No.   Serial No.   Country   Date   Filing Title
 
               
 
               
 
               
 
               

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
to Security Agreement
PATENT SECURITY AGREEMENT
(Patents, Patent Applications and Patent Licenses)
     WHEREAS, [name of Grantor], a                      corporation1 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Patent Collateral (as defined below);
     WHEREAS, American Reprographics Company, L.L.C. (the “Borrower”), American
Reprographics Company (“Holdings”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, are parties to a
Credit Agreement dated as of December ___, 2007 (as amended from time to time,
the “Credit Agreement”); and
     WHEREAS, pursuant to (i) a Security Agreement dated as of December ___,
2007 (as amended and/or supplemented from time to time, the “Security
Agreement”) among Holdings, the Borrower, the other Grantors party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent for the Secured Parties referred
to therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Patent
Security Agreement), the Grantor has [secured certain of its obligations (the
“Obligations”)]2 [has secured its guarantee of certain obligations of the
Borrower (the “Grantor’s Secured Guarantee”)]3 by granting to the Grantee for
the benefit of such Secured Parties a continuing security interest in personal
property of the Grantor, including all right, title and interest of the Grantor
in, to and under the Patent Collateral (as defined below);
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor grants to the Grantee,
to secure the [Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively
 

1   Modify as needed if the Grantor is not a corporation.   2   Delete these
bracketed words if the Grantor is a Guarantor.   3   Delete these bracketed
words if the Grantor is the Borrower.

C-1



--------------------------------------------------------------------------------



 



referred to as the “Patent Collateral”), whether now owned or existing or
hereafter acquired or arising:
     (i) each Patent (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto;
     (ii) each Patent License (as defined in the Security Agreement) to which
the Grantor is a party; and
     (iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto) and all rights and benefits of the Grantor under any Patent License.
     The Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Grantee’s name, from time to time, in the Grantee’s discretion, so
long as any Event of Default shall have occurred and be continuing, to take with
respect to the Patent Collateral any and all appropriate action which the
Grantor might take with respect to the Patent Collateral and to execute any and
all documents and instruments which may be necessary or desirable to carry out
the terms of this Patent Security Agreement and to accomplish the purposes
hereof.
     Except to the extent expressly permitted in the Security Agreement or the
Credit Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
     The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

C-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the       day
of                     ,      .

            [NAME OF GRANTOR]
      By:           Name:           Title:        

Acknowledged:

          JPMORGAN CHASE BANK, N.A.,
as Collateral Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

C-3



--------------------------------------------------------------------------------



 



             
STATE OF                     
    )      
 
          ) ss.:
COUNTY OF                     
    )      

     I,                                                             , a Notary
Public in and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                                            ,
                                         of [NAME OF GRANTOR] (the “Company”),
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such                                         , appeared
before me this day in person and acknowledged that (s)he signed, executed and
delivered the said instrument as her/his own free and voluntary act and as the
free and voluntary act of said Company, for the uses and purposes therein set
forth being duly authorized so to do.
     GIVEN under my hand and Notarial Seal this       day of
                    ,      .
[Seal]
 
                                                                                
Signature of notary public
My Commission expires                     

C-4



--------------------------------------------------------------------------------



 



Schedule 1
to Patent
Security Agreement
[NAME OF GRANTOR]
PATENTS AND DESIGN PATENTS

                  Patent No.   Issued   Expiration   Country   Title            
                                                                               
                                                   

PATENT APPLICATIONS

                  Case No.   Serial No.   Country   Date   Filing Title        
                                                                               
                                                       

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
to Security Agreement
TRADEMARK SECURITY AGREEMENT
(Trademarks, Trademark Registrations, Trademark
Applications and Trademark Licenses)
     WHEREAS, [name of Grantor], a                      corporation1 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Trademark Collateral (as defined below);
     WHEREAS, American Reprographics Company, L.L.C. (the “Borrower”), American
Reprographics Company (“Holdings”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, are parties to a
Credit Agreement dated as of December___, 2007 (as amended from time to time,
the “Credit Agreement”); and
     WHEREAS, pursuant to (i) a Security Agreement dated as of December___, 2007
(as amended and/or supplemented from time to time, the “Security Agreement”)
among the Borrower, the other Grantors party thereto and JPMorgan Chase Bank,
N.A., as Collateral Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Trademark Security
Agreement), the Grantor has [secured certain of its obligations (the
“Obligations”)]2 [has secured its guarantee of certain obligations of the
Borrower (the “Grantor’s Secured Guarantee”)]3 by granting to the Grantee for
the benefit of such Secured Parties a continuing security interest in personal
property of the Grantor, including all right, title and interest of the
Guarantor in, to and under the Trademark Collateral (as defined below);
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor grants to the Grantee,
to secure the [Obligations] [Grantor’s Secured Guarantee], a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
 

1   Modify as needed if the Grantor is not a corporation.   2   Delete these
bracketed words if the Grantor is a Guarantor.   3   Delete these bracketed
words if the Grantor is the Borrower.

D-1



--------------------------------------------------------------------------------



 



following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or
existing or hereafter acquired or arising:
     (i) each Trademark (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark (provided
that no security interest shall be granted in the United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law);
     (ii) each Trademark License (as defined in the Security Agreement) to which
the Grantor is a party, and all of the goodwill of the business connected with
the use of, or symbolized by, each Trademark licensed pursuant thereto; and
     (iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto), and all rights and
benefits of the Grantor under any Trademark License, or for injury to the
goodwill associated with any of the foregoing.
     The Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Grantee’s name, from time to time, in the Grantee’s discretion, so
long as any Event of Default shall have occurred and be continuing, to take with
respect to the Trademark Collateral any and all appropriate action which the
Grantor might take with respect to the Trademark Collateral and to execute any
and all documents and instruments which may be necessary or desirable to carry
out the terms of this Trademark Security Agreement and to accomplish the
purposes hereof.
     Except to the extent expressly permitted in the Security Agreement or the
Credit Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.

D-2



--------------------------------------------------------------------------------



 



     The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
     IN WITNESS WHEREOF, the Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
___day of                     , ___.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

Acknowledged:

          JPMORGAN CHASE BANK, N.A.,
as Collateral Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

D-3



--------------------------------------------------------------------------------



 



     
STATE OF                     
  )
 
  ) ss.:
COUNTY OF                     
  )

     I,                                                             , a Notary
Public in and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                                            ,
                                         of [NAME OF GRANTOR] (the “Company”),
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such                     , appeared before me this day
in person and acknowledged that (s)he signed, executed and delivered the said
instrument as her/his own free and voluntary act and as the free and voluntary
act of said Company, for the uses and purposes therein set forth being duly
authorized so to do.
     GIVEN under my hand and Notarial Seal this ___day of                     ,
___.
[Seal]
 
                                                                                
Signature of notary public
My Commission expires                     

D-4



--------------------------------------------------------------------------------



 



Schedule 1
to Trademark
Security Agreement
[NAME OF GRANTOR]
U.S. TRADEMARK REGISTRATIONS

              TRADEMARK       REG. NO.   REG. DATE                              
                                                                               
 

U.S. TRADEMARK APPLICATIONS

              TRADEMARK       REG. NO.   REG. DATE                              
                                                                               
 

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
to Security Agreement
PERFECTION CERTIFICATE
     The undersigned is a duly authorized officer of [NAME OF GRANTOR] (the
“Grantor”). With reference to the Security Agreement dated as of December ___,
2007 among American Reprographics Company, American Reprographics Company,
L.L.C., the other Grantors party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent (terms defined therein being used herein as therein defined),
the undersigned certifies to the Collateral Agent and each other Secured Party
as follows:
     A. Information Required for Filings and Searches for Prior Filings.2
     1. Jurisdiction of Organization. The Grantor is a [corporation]3 organized
under the laws of                     .
     2. Name. The exact [corporate] name of the Grantor as it appears in its
[certificate of incorporation] is as follows:
     3. Prior Names; Predecessors. (a) Set forth below is each other [corporate]
name that the Grantor has had since its organization, together with the date of
the relevant change:
     (b) Except as set forth in Schedule ___hereto, the Grantor has not changed
its corporate structure in any way within the past five years.
     (c) None of the Grantor’s Collateral was acquired from another Person
within the past five years, except
     (i) property sold to the Grantor by another Person in the ordinary course
of such other Person’s business;
     (ii) property with respect to which the Transaction Liens are to be
perfected by taking possession or control thereof;
     (iii) property acquired in transactions described in Schedule ___hereto;
and

E-1



--------------------------------------------------------------------------------



 



     (iv) other property having an aggregate fair market value not exceeding
$                    .
     4. Organizational ID Number. Set forth below is the Organizational
Identification Number, if any, issued by the jurisdiction of organization of the
Grantor.
     5. Taxpayer ID Number. Set forth below is the Federal Taxpayer
Identification Number of the Grantor: [only necessary for filing in North Dakota
and South Dakota.]
     6. Chief Executive Office. The chief executive office of the Grantor (or
its place of business if there is only one) is located at the address set forth
below:

         
Mailing Address
  County   State
 
       
 
       
 
       
 
       
 
       
 
       

     B. Search Reports.
     Attached hereto as Schedule ___is a true copy of a file search report from
the central UCC filing office in each jurisdiction identified in Part A—4 above
with respect to each name set forth in Part A—2 and Part A—3 above (searches in
local filing offices, if any, are not required). Attached hereto as Schedule
___is a true copy of each financing statement or other filing identified in such
file search reports.
     C. Absence of Certain Property.
     The Grantor does not own any assets of material value which constitute
commercial tort claims, farm products, electronic chattel paper,
letter-of-credit rights which are not supporting obligations or as-extracted
collateral, as each of the foregoing terms is defined in the UCC.
     IN WITNESS WHEREOF, I have hereunto set my hand this ___day of
                    , ___.

     
 
   
 
   
 
  Name:
 
  Title:

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
to Security Agreement
ISSUER CONTROL AGREEMENT
     ISSUER CONTROL AGREEMENT dated as of                      ,
                     among                                          (the
“Grantor”), JPMorgan Chase Bank, N.A., as Collateral Agent (the “Secured
Party”), and                      (the “Issuer”). All references herein to the
“UCC” refer to the Uniform Commercial Code as in effect from time to time in
[Issuer’s jurisdiction of incorporation].
W I T N E S S E T H :
     WHEREAS, the Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);
     WHEREAS, pursuant to a Security Agreement dated as of December ___, 2007
(as such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Grantor has granted to the Secured Party a continuing
security interest (the “Transaction Lien”) in all right, title and interest of
the Grantor in, to and under the Securities, whether now existing or hereafter
arising; and
     WHEREAS, the parties hereto are entering into this Agreement in order to
perfect the Transaction Lien on the Securities;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Nature of Securities. The Issuer confirms that (i) the
Securities are “uncertificated securities” (as defined in Section 8-102 of the
UCC) and (ii) the Grantor is registered on the books of the Issuer as the
registered holder of the Securities.
     Section 2. Instructions. The Issuer agrees to comply with any “instruction”
(as defined in Section 8-102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Grantor or any other
person. The Grantor consents to the foregoing agreement by the Issuer.
     Section 3. Waiver of Lien; Waiver of Set-off. The Issuer waives any
security interest, lien or right of set-off that it may now have or hereafter
acquire in or with respect to the Securities. The Issuer’s obligations in
respect of the

F-1



--------------------------------------------------------------------------------



 



Securities will not be subject to deduction, set-off or any other right in favor
of any person other than the Secured Party.
     Section 4. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].
     Section 5. Conflict with Other Agreements. There is no agreement (except
this Agreement) between the Issuer and the Grantor with respect to the
Securities [except for [identify any existing other agreements] (the “Existing
Other Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Grantor with respect to the Securities,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail.
     Section 6. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
     Section 7. Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Grantor in the Securities, the Issuer does not know of
any claim to, or interest in, the Securities. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Securities, the Issuer
will promptly notify the Secured Party and the Grantor thereof.
     Section 8. Maintenance of Securities. In addition to, and not in lieu of,
the obligation of the Issuer to honor instructions as agreed in Section 2
hereof, the Issuer agrees as follows:
     (i) Grantor Instructions; Notice of Exclusive Control. So long as the
Issuer has not received a Notice of Exclusive Control (as defined below), the
Issuer may comply with instructions of the Grantor or any duly authorized agent
of the Grantor in respect of the Securities. After the Issuer receives a written
notice from the Secured Party that it is exercising exclusive control over the
Securities (a “Notice of Exclusive Control”), the Issuer will cease complying
with instructions of the Grantor or any of its agents.
     (ii) Non-Cash Dividends and Distributions. The Issuer shall deliver to the
Secured Party all non-cash dividends, interest and other distributions paid or
made upon or with respect to the Securities or subject same to an issuer control
agreement substantially in the form of this Agreement.

F-2



--------------------------------------------------------------------------------



 



     (iii) Voting Rights. Until the Issuer receives a Notice of Exclusive
Control, the Grantor shall be entitled to direct the Issuer with respect to
voting the Securities.
     (iv) Statements and Confirmations. The Issuer will promptly send copies of
all statements and other correspondence concerning the Securities simultaneously
to each of the Grantor and the Secured Party at their respective addresses
specified in Section 11 hereof.
     (v) Tax Reporting. All items of income, gain, expense and loss recognized
in respect of the Securities shall be reported to the Internal Revenue Service
and all state and local taxing authorities under the name and taxpayer
identification number of the Grantor.
     Section 9. Representations, Warranties and Covenants of the Issuer. The
Issuer makes the following representations, warranties and covenants:
     (i) This Agreement is a valid and binding agreement of the Issuer
enforceable in accordance with its terms.
     (ii) The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person. The Issuer
has not entered into any other agreement with the Grantor or the Secured Party
purporting to limit or condition the obligation of the Issuer to comply with
instructions as agreed in Section 2 hereof.
     Section 10. Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
     Section 11. Notices. Each notice, request or other communication given to
any party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
     Grantor:

F-3



--------------------------------------------------------------------------------



 



     Secured Party:
     Issuer:
Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.
     Section 12. Termination. The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Grantor or any lapse of time. The obligations of the Issuer
hereunder shall continue in effect until the Secured Party has notified the
Issuer in writing that the Transaction Lien has been terminated pursuant to the
Security Agreement.
     Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

         

F-4



--------------------------------------------------------------------------------



 



            [NAME OF ISSUER]
      By:           Name:           Title:      

F-5



--------------------------------------------------------------------------------



 



         

Exhibit A
[Letterhead of Secured Party]
[Date]
[Name and Address of Issuer]
Attention:
                                                                                
          Re: Notice of Exclusive Control
Ladies and Gentlemen:
     As referenced in the Issuer Control Agreement dated as of ___, ___among
[name of Grantor], us and you (a copy of which is attached), we notify you that
we will hereafter exercise exclusive control over [specify Pledged
Uncertificated Securities] registered in the name of [name of Grantor] (the
“Securities”). You are instructed not to accept any directions or instructions
with respect to the Securities from any person other than the undersigned unless
otherwise ordered by a court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [name of Grantor].

            Very truly yours,

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

cc: [name of Grantor]

F-6



--------------------------------------------------------------------------------



 



EXHIBIT G
to Security Agreement
SECURITIES ACCOUNT CONTROL AGREEMENT
     SECURITIES ACCOUNT CONTROL AGREEMENT dated as of ______, ___among
_________(the “Grantor”), JPMORGAN CHASE BANK, N.A., as Collateral Agent (the
“Secured Party”), and _________ (the “Securities Intermediary”). All references
herein to the “UCC” refer to the Uniform Commercial Code as in effect from time
to time in the State of New York. Terms defined in the UCC have the same
meanings when used herein.
W I T N E S S E T H :
WHEREAS, the Grantor is the entitlement holder with respect to the Account (as
defined below);
     WHEREAS, pursuant to a Security Agreement dated as of December___, 2007 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Grantor has granted to the Secured Party a continuing
security interest (the “Transaction Lien”) in all right, title and interest of
the Grantor in, to and under the Account, all financial assets credited thereto
and all security entitlements in respect thereof, whether now owned or existing
or hereafter acquired or arising; and
     WHEREAS, the parties hereto are entering into this Agreement in order to
perfect the Transaction Lien on the Account, all financial assets from time to
time credited thereto and all security entitlements in respect thereof;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Establishment of Account. The Securities Intermediary confirms
that:
     (i) the Securities Intermediary has established account number [identify
account number] in the name of “[name of Grantor]” (such account and any
successor account, the “Account”),
     (ii) the Account is a “securities account” as defined in Section 8-501 of
the UCC,

G-1



--------------------------------------------------------------------------------



 



     (iii) the Securities Intermediary is acting as a “securities intermediary”
(as defined in Section 8-102 of the UCC) in respect of the Account,
     (iv) the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Grantor as entitled to exercise the rights that comprise
all financial assets from time to time credited to the Account,
     (v) all property delivered to the Securities Intermediary by or on behalf
of the Grantor will be promptly credited to the Account, and
     (vi) all financial assets (except cash) credited to the Account will be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
financial asset credited to the Account be registered in the name of the
Grantor, payable to the order of the Grantor or specially indorsed to the
Grantor unless such financial asset has been further indorsed to the Securities
Intermediary or in blank.
     Section 2. “Financial Assets” Election. The parties hereto agree that each
item of property (whether investment property, financial asset, security,
instrument, cash or other property) credited to the Account shall be treated as
a “financial asset” within the meaning of Sections 8-102(a)(9) and 8-103 of the
UCC.
     Section 3. Entitlement Orders. The Securities Intermediary agrees to comply
with any “entitlement order” (as defined in Section 8-102 of the UCC) originated
by the Secured Party and relating to the Account or any financial asset credited
thereto without further consent by the Grantor or any other person. The Grantor
consents to the foregoing agreement by the Securities Intermediary.
     Section 4. Waiver of Lien; Waiver of Set-off. The Securities Intermediary
waives any security interest, lien or right to make deductions or setoffs that
it may now have or hereafter acquire in or with respect to the Account, any
financial asset credited thereto or any security entitlement in respect thereof.
Neither the financial assets credited to the Account nor the security
entitlements in respect thereof will be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Secured Party
(except that the Securities Intermediary may set off (i) all amounts due to it
in respect of its customary fees and expenses for the routine maintenance and
operation of the Account and (ii) the face amount of any checks that have been
credited to the Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

G-2



--------------------------------------------------------------------------------



 



     Section 5. Choice of Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York. The State of New York
shall be deemed to be the Securities Intermediary’s jurisdiction for purposes of
the UCC (including, without limitation, Section 8-110 thereof).
     Section 6. Conflict with Other Agreements. There is no agreement (except
this Agreement) between the Securities Intermediary and the Grantor with respect
to the Account [except for [identify any existing other agreements] (the
“Existing Other Agreements”)]. In the event of any conflict between this
Agreement (or any portion hereof) and any other agreement [(including any
Existing Other Agreement)] between the Securities Intermediary and the Grantor
with respect to the Account, whether now existing or hereafter entered into, the
terms of this Agreement shall prevail. If any Existing Other Agreement does not
specify that it is governed by the laws of the jurisdiction specified in
Section 5, such Existing Other Agreement is hereby amended to specify that it is
governed by the laws of the jurisdiction specified in Section 5.
     Section 7. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
     Section 8. Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Grantor, the Securities Intermediary does not know of
any claim to, or interest in, the Account, any financial asset credited thereto
or any security entitlement in respect thereof. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Account, any financial
asset credited thereto or any security entitlement in respect thereof, the
Securities Intermediary will promptly notify the Secured Party and the Grantor
thereof.
     Section 9. Maintenance of Account. In addition to, and not in lieu of, the
obligation of the Securities Intermediary to honor entitlement orders as agreed
in Section 3 hereof, the Securities Intermediary agrees to maintain the Account
as follows:
     (i) Grantor Entitlement Orders; Notice of Exclusive Control. So long as the
Securities Intermediary has not received a Notice of Exclusive Control (as
defined below), the Securities Intermediary may, subject to paragraph
(iii) below, comply with entitlement orders of the Grantor or any duly
authorized agent of the Grantor in respect of the Account and any or all
financial assets credited thereto. After the Securities Intermediary receives a
written notice from the Secured Party that is exercising exclusive control over
the Account (a “Notice of

G-3



--------------------------------------------------------------------------------



 



Exclusive Control”), the Securities Intermediary will cease complying with
entitlement orders of the Grantor or any of its agents.
     (ii) Voting Rights. Until the Securities Intermediary receives a Notice of
Exclusive Control, the Grantor shall be entitled to direct the Securities
Intermediary with respect to the voting of any financial assets credited to the
Account.
     (iii) Permitted Investments. Until the Securities Intermediary receives a
Notice of Exclusive Control, the Grantor shall be entitled to direct the
Securities Intermediary with respect to the selection of investments to be made
and credited to the Account.
     (iv) Statements and Confirmations. The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Account and/or any financial assets credited thereto
simultaneously to each of the Grantors and the Secured Party at their respective
addresses specified in Section 12 hereof.
     (v) Tax Reporting. All items of income, gain, expense and loss recognized
in the Account or in respect of any financial assets credited thereto shall be
reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Grantor.
     Section 10. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary makes the following representations,
warranties and covenants:
     (i) The Account has been established as set forth in Section 1 above and
will be maintained in the manner set forth herein until this Agreement is
terminated. The Securities Intermediary will not change the name or account
number of the Account without the prior written consent of the Secured Party.
     (ii) No financial asset credited to the Account is or will be registered in
the name of the Grantor, payable to the order of the Grantor, or specially
indorsed to the Grantor, unless such financial asset has been further indorsed
by the Grantor to the Securities Intermediary or in blank.
     (iii) This Agreement is a valid and binding agreement of the Securities
Intermediary enforceable in accordance with its terms.
     (iv) The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with

G-4



--------------------------------------------------------------------------------



 



any person (other than the Secured Party) relating to the Account and/or any
financial asset credited thereto pursuant to which it has agreed, or will agree,
to comply with entitlement orders of such person. The Securities Intermediary
has not entered into any other agreement with the Grantor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as agreed in Section 3 hereof.
     Section 11. Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
     Section 12. Notices. Each notice, request or other communication given to
any party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
     Grantor:
     Secured Party:
     Securities Intermediary:
Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.
     Section 13. Termination. The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Grantor or any lapse of time. The obligations of the
Securities Intermediary hereunder shall continue in effect until the Secured
Party has notified the Securities Intermediary in writing that the Transaction
Lien has been terminated pursuant to the terms of the Security Agreement.

G-5



--------------------------------------------------------------------------------



 



            [NAME OF GRANTOR]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:           [NAME OF SECURITIES
INTERMEDIARY]
      By:           Name:           Title:        

G-6



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of Secured Party]
[Date]
[Name and Address of Securities Intermediary]

Attention:  

 

Re: Notice of Exclusive Control
     Ladies and Gentlemen:
     As referenced in the Securities Account Control Agreement dated as of
_________, ___among [name of Grantor], us and you (a copy of which is attached),
we notify you that we will hereafter exercise exclusive control over securities
account number _________(the “Account”), all financial assets from time to time
credited thereto and all security entitlements in respect thereof. You are
instructed not to accept any directions, instructions or entitlement orders with
respect to the Account or the financial assets credited thereto from any person
other than the undersigned unless otherwise ordered by a court of competent
jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [name of Grantor].
Very truly yours,

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

cc: [name of Grantor]

G-7



--------------------------------------------------------------------------------



 



Exhibit H
DEPOSIT ACCOUNT CONTROL AGREEMENT
     DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of _________, ___among
_________(the “Grantor”), JPMORGAN CHASE BANK, N.A., as Collateral Agent (the
“Secured Party”), and _________ (the “Bank”). All references herein to the “UCC”
refer to the Uniform Commercial Code as in effect from time to time in the State
of New York. Terms defined in the UCC have the same meanings when used herein.
W I T N E S S E T H :
     WHEREAS, the Grantor is the Bank’s customer (as defined in
Section 4-104(1)(e) of the UCC) with respect to the Account (as defined below);
     WHEREAS, pursuant to a Security Agreement dated as of December___, 2007 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Grantor has granted to the Secured Party a continuing
security interest (the “Transaction Lien”) in all right, title and interest of
the Grantor in, to and under the Account; and
     WHEREAS, the parties hereto are entering into this Agreement in order to
perfect the Transaction Lien on the Account and any and all funds or deposits
from time to time held therein or credited thereto, whether now owned or
existing or hereafter acquired or arising;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Establishment of Account. The Bank confirms that:
     (i) the Bank has established account number [identify account number] in
the name of “[name of Grantor]” (such account and any successor account, the
“Account”);
     (ii) the Account is a “deposit account” as defined in Section 9-102(a)(29)
of the UCC; and
     (iii) the Bank is a “bank” (as defined in section 9-102 of the UCC) and is
acting in such capacity in respect of the Account.
     Section 2. Instructions. The Grantor, the Secured Party and the Bank agree
that the Bank will comply with (i) any instruction originated by the Secured
Party directing disposition of funds in the Account and (ii) any other
instruction

H-1



--------------------------------------------------------------------------------



 



from the Secured Party in respect of the Account, in each case without further
consent by the Grantor or any other person.
     Section 3. Waiver of Lien; Waiver of Set-off. The Bank waives any security
interest, lien or right to make deductions or setoffs that it may now have or
hereafter acquire in or with respect to the Account or any or all funds or
deposits from time to time held therein or credited thereto. No amounts credited
to the Account will be subject to deduction, set-off, banker’s lien, or any
other right in favor of any person other than the Secured Party (except that the
Bank may set off (i) all amounts due to it in respect of its customary fees and
expenses for the routine maintenance and operation of the Account and (ii) the
face amount of any checks that have been credited to the Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
     Section 4. Choice of Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York. The State of New York
shall be deemed to be the bank’s jurisdiction (as defined in Section 9-304 of
the UCC) with respect to the Account.
     Section 5. Conflict with Other Agreements. There is no agreement (except
this Agreement) between the Bank and the Grantor with respect to the Account
[except for [identify any existing other agreements] (the “Existing Other
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Bank and the Grantor with respect to the Account or any
or all funds or deposits from time to time held therein or credited thereto,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail. If any Existing Other Agreement does not specify that it is
governed by the laws of the jurisdiction specified in Section 4, such Existing
Other Agreement is hereby amended to specify that it is governed by the laws of
the jurisdiction specified in Section 4.
     Section 6. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
     Section 7. Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Grantor, the Bank does not know of any claim to, or
interest in, the Account or any or all funds or deposits held therein or
credited thereto. If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, attachment, execution or similar
process) against the Account or any or all funds or deposits held therein or
credited thereto, the Bank will promptly notify the Secured Party and the
Grantor thereof.

H-2



--------------------------------------------------------------------------------



 



     Section 8. Maintenance of Account. In addition to, and not in lieu of, the
obligation of the Bank to honor instructions originated by the Secured Party as
agreed in Section 2 hereof, the Bank agrees to maintain the Account as follows:
     (i) Grantor Entitlement Orders; Notice of Exclusive Control. So long as the
Bank has not received a Notice of Exclusive Control (as defined below), the Bank
may comply with instructions originated by the Grantor or any duly authorized
agent of the Grantor in respect of the Account and any or all funds or deposits
held therein or credited thereto. After the Bank receives a written notice from
the Secured Party that it is exercising exclusive control over the Account (a
“Notice of Exclusive Control”), the Bank will cease complying with instructions
originated by the Grantor or any of its agents.
     (ii) Statements. The Bank will promptly send copies of all statements and
other correspondence concerning the Account simultaneously to each of the
Grantor and the Secured Party at their respective addresses specified in
Section 11 hereof.
     (iii) Tax Reporting. All items of income, gain, expense and loss recognized
in the Account or in respect of any funds or deposits held therein or credited
thereto shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Grantor.
     Section 9. Representations, Warranties and Covenants of the Bank. The Bank
makes the following representations, warranties and covenants:
     (i) The Account has been established as set forth in Section 1 above and
will be maintained in the manner set forth herein until this Agreement is
terminated. The Bank will not change the name or account number of the Account
without the prior written consent of the Secured Party.
     (ii) Neither the Account nor any funds or deposits at any time held therein
or credited thereto is or will be evidenced by any instrument (as defined in
Section 9-102 of the UCC) or constitutes or will constitute investment property
(as defined in Section 9-102 of the UCC)
     (iii) This Agreement is a valid and binding agreement of the Bank
enforceable in accordance with its terms.
     (iv) The Bank has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person (other

H-3



--------------------------------------------------------------------------------



 



than the Secured Party) relating to the Account and/or any funds or deposits
held therein or credited thereto pursuant to which it has agreed, or will agree,
to comply with instructions of such person. The Bank has not entered into any
other agreement with the Grantor or the Secured Party purporting to limit or
condition the obligation of the Bank to comply with instructions originated by
the Secured Party as agreed in Section 2 hereof.
     Section 10. Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
     Section 11. Notices. Each notice, request or other communication given to
any party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
     Grantor:
     Secured Party:
     Bank:
     Any party may change its address, facsimile number and/or e-mail address
for purposes of this Section by giving notice of such change to the other
parties in the manner specified above.
     Section 12. Termination. The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Grantor or any lapse of time. The obligations of the Bank
hereunder shall continue in effect until the Secured Party has notified the Bank
in writing that the Transaction Lien has been terminated pursuant to the terms
of the Security Agreement.

H-4



--------------------------------------------------------------------------------



 



            [NAME OF GRANTOR]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:           [NAME OF BANK]
      By:           Name:           Title:        

H-5



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of Secured Party]
[Date]
[Name and Address of Bank]

Attention:  

 

Re: Notice of Exclusive Control
     Ladies and Gentlemen:
     As referenced in the Deposit Account Control Agreement dated as of
_________, ___among [name of Grantor], us and you (a copy of which is attached),
we notify you that we will hereafter exercise exclusive control over deposit
account number _________(the “Account”) and all funds and deposits from time to
time held therein or credited thereto. You are instructed not to accept any
directions or instructions with respect to the Account or the funds or deposits
held therein or credited thereto from any person other than the undersigned
unless otherwise ordered by a court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [name of Grantor].
Very truly yours,

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

cc: [name of Grantor]

H-6